Citation Nr: 0029608	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever, to include a cardiovascular disorder.  

2.  Entitlement to service connection for residuals of dengue 
fever, to include a cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1939 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for residuals of rheumatic fever.  The veteran responded with 
a timely notice of disagreement, initiating this appeal.  He 
subsequently filed a timely substantive appeal after 
receiving a statement of the case from the RO, and this issue 
was perfected for appeal.  

The appeal also arises from a September 1995 rating decision 
which denied service connection for residuals of dengue 
fever.  The veteran filed a timely notice of disagreement and 
later a substantive appeal, and this issue was subsequently 
perfected for appeal.  

The veteran's appeal was first presented to the Board in 
February 1997, and again in October 1999; on both occasions, 
these issues were remanded for additional development.  The 
appeal has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran has a current medical diagnoses of aortic 
valvular disease and hypertension.  

2.  The veteran had an episode of either rheumatic or dengue 
fever, or both, during service.  

3.  The veteran's current cardiovascular disability began 
several years after service and is not the result of dengue 
fever, rheumatic fever, or any other disease or injury in 
service.  

4.  The veteran does not have a disability that is the result 
of dengue fever or rheumatic fever.


CONCLUSIONS OF LAW

1.  Service connection for residuals of rheumatic fever, to 
include a cardiovascular disability, is denied.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).  

2.  Service connection for residuals of dengue fever, to 
include a cardiovascular disability, is denied. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are unavailable and are 
presumed lost or destroyed.  He has reported a history of an 
in-service disease episode characterized by fever; this 
disorder was diagnosed as either rheumatic or dengue fever, 
according to the veteran.  At the time, he made a complete 
recovery and had no further in-service complications.  
However, sometime subsequent to his service separation, he 
was told by a private physician that he had a heart murmur, 
and that this disability was secondary to his in-service 
fever.  He also sought VA medical treatment at the Syracuse, 
NY, VA medical center shortly after his 1945 separation from 
service, according to his report.  

In February 1994, the National Personnel Records Center 
forwarded the U. S. Army Surgeon General's Office records of 
the veteran dated in 1944.  It was noted that the veteran had 
been hospitalized in the Central South Pacific for 
constipation of an unknown cause.  The veteran was 
subsequently returned to duty.  No other in-service diseases 
or injuries were noted within this report.  

The veteran filed a claim in May 1993 for service connection 
for residuals of rheumatic fever.  VA outpatient treatment 
records were obtained in conjunction with the veteran's 
claim.  A July 1991 clinical notation confirms that the 
veteran is status post aortic valve replacement, with "- 
rheumatic fever" in parentheses, and has a current diagnosis 
of hypertension.  A questionable mitral regurgitation was 
also noted.  The remainder of the veteran's VA outpatient 
treatment records confirm current cardiovascular 
disabilities, but do not indicate the cause.  

The RO considered the medical evidence of record and issued a 
June 1994 rating decision denying the veteran service 
connection for rheumatic fever.  He responded with a November 
1994 notice of disagreement, initiating this appeal.  He was 
sent a January 1995 statement of the case, and subsequently 
responded with a February 1995 VA Form 9, perfecting his 
appeal of this issue.  

In September 1995, the RO issued a rating decision denying 
the veteran's claim for service connection for residuals of 
dengue fever.  He responded with an October 1995 notice of 
disagreement, and was sent a November 1995 statement of the 
case.  The veteran then filed a December 1995 VA Form 9, 
perfecting an appeal of this issue.  

The veteran's appeal was initially presented to the Board in 
February 1997, at which time all issues were remanded for 
additional procedural development.  

The veteran reported that he received private medical 
treatment at St. Joseph's Hospital following his separation 
from service; however, in a June 1997 statement to the VA, 
the hospital reported having no records concerning the 
veteran in their possession.  Nevertheless, the veteran was 
able to obtain private medical records of his cardiovascular 
surgery at St. Joseph's in 1978.  At the time of his surgery, 
a medical history of a heart murmur for "many years," 
length not otherwise specified, was noted.  A pre-surgical 
diagnosis of aortic insufficiency and stenosis, with chronic 
left vein thrombophlebitis, was afforded the veteran.  He 
underwent surgical correction of this disorder, and had a 
normal post-operative recovery, according to the records.  

In a September 1998 written statement, the Syracuse, NY, VA 
medical center confirmed that it did not have any treatment 
records for the veteran prior to November 1990.  

The veteran's claim was again returned to the Board in 
October 1999, at which time it was remanded for additional 
medical development.  

A new VA medical examination was afforded the veteran in 
December 1999.  He reported a history of dengue fever during 
military service in the Asia.  He experienced symptoms for 
approximately one week, and then seemingly made a complete 
recovery.  Upon physical examination, the veteran's heart 
displayed an irregular rhythm, with a systolic murmur.  The 
examiner diagnosed calcific aortic disease, status post 
aortic valve replacement in 1978.  The examiner next stated 
that the veteran had "significant calcific stenosis" 
attributable to either rheumatic fever or degenerative 
factors.  He was "somewhat young" at age of onset to have 
such a significant degree of aortic valve disease due solely 
to degenerative causes, which suggests a congenital cause.  
Rheumatic fever was also noted as a possibility; however, it 
is "very unusual" to see rheumatic fever resulting in 
aortic valve disease but without mitral valve involvement.  
Therefore, in the examiner's opinion, the veteran's valvular 
disease was less likely due to rheumatic fever than to a 
congenital aortic valve process which resulted in early 
degenerative calcific changes.  Regarding dengue fever, this 
disease is known only to cause "usually transient 
myocarditis which should not have resulted in any valvular 
damage."  



The RO considered this medical evidence and continued the 
prior denials of service connection for residuals of 
rheumatic fever and residuals of dengue fever, both to 
include a cardiovascular disability.  The claim was then 
returned to the Board.  


Analysis

The veteran seeks service connection for residuals of 
rheumatic and/or dengue fever, to include a cardiovascular 
disability.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Certain statutorily enumerated disorders, such as 
arteriosclerosis and all forms of valvular heart disease, may 
be presumed to have been incurred in service if they manifest 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Because it was found in 
the Board's October 1999 decision that the veteran's claims 
were well grounded, the VA's statutory duty to assist 
applies.  38 U.S.C.A. § 5107(a) (West 1991).  As with any 
claim for benefits, when an approximate balance exists 
between the positive and negative evidence regarding the 
matter at issue, the benefit of the doubt shall be granted 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

As is noted above, the veteran's service medical records are 
unavailable.  The National Personnel Records Center has 
searched for these records on multiple occasions, without 
success.  The only available in-service medical evidence 
obtained by the VA consists of the Surgeon General's Office 
report, which makes no mention of the veteran's bouts of 
either rheumatic or dengue fever.  The Court has held that in 
cases in which service medical records are not available, 
"BVA's obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  



In the absence of any evidence to the contrary, the veteran's 
account of an in-service bout of rheumatic and/or dengue 
fever is accepted arguendo; this assertion is not 
inconsistent with his service in the Asian-Pacific Theater, 
which is itself verified by his military personnel records, 
and the veteran's service medical records are unavailable for 
review, through no fault of the veteran.  It is also conceded 
that the veteran has a current cardiovascular disability, 
verified by both private and VA treatment records.  The 
competent medical evidence of record confirms that he 
underwent aortic valve replacement in 1978 secondary to 
aortic insufficiency and stenosis, with chronic left vein 
thrombophlebitis.  Subsequent to that operation, he has been 
diagnosed with calcific aortic disease and hypertension.  The 
clear weight of the medical evidence supports the veteran's 
contentions of a current cardiovascular disability.  

Thus, based on the above, the only remaining question is 
whether the veteran's current cardiovascular disability was 
incurred during service, within a year thereafter, or is due 
to or results from an in-service disease or injury.  For the 
reasons to be discussed below, the preponderance of the 
evidence is against a medical nexus between the veteran's 
current cardiovascular disability and any in-service disease 
or injury.  Likewise, the medical evidence of record does not 
reflect that the veteran's current cardiovascular disability 
either began during service or within a year thereafter.  

The veteran has stated that he was told by several physicians 
in the years immediately following service that he had a 
heart murmur resulting from his in-service bout of rheumatic 
or dengue fever.  Both the VA and the veteran have attempted 
to obtain these records, without success.  The veteran's 
assertions, by themselves, of an etiological connection 
between his in-service fever and his current cardiovascular 
disability cannot be accepted by the Board, as he is a 
layperson not qualified to render medical opinion statements.  
See Pearlman v. West, 11 Vet. 



App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  The veteran's 1978 surgery report 
mentions a history of a heart murmur for "many years," but 
does not otherwise suggest any connection between the 
veteran's military service and his current cardiovascular 
disabilities.  Likewise, a July 1991 VA clinical notation 
confirms that the veteran is status post aortic valve 
replacement, but suggests he is "[negative] rheumatic 
fever."  

In order to determine the etiology of the veteran's 
cardiovascular disability, this appeal was remanded in 
October 1999 for a VA medical examination.  The examiner 
diagnosed calcific aortic disease, status post aortic valve 
replacement in 1978.  The examiner next stated that the 
veteran had "significant calcific stenosis" attributable to 
rheumatic fever or degenerative factors.  He was "somewhat 
young" to have such a significant degree of aortic valve 
disease due solely to degenerative causes, which suggests a 
congenital cause.  The examiner conceded that rheumatic fever 
was a possibility; however, according to the examiner, it is 
"very unusual" to see rheumatic fever resulting in aortic 
valve disease without mitral valve involvement.  Therefore, 
in the examiner's opinion, the veteran's valvular disease was 
less likely due to rheumatic fever than to a congenital 
aortic valve process which resulted in early degenerative 
calcific changes.  Regarding dengue fever, the examiner 
stated that this disease is known only to cause "usually 
transient myocarditis which should not have resulted in any 
valvular damage."  The examiner also did not suggest that 
the veteran's early degenerative calcific changes began in 
service or within a year of service separation.  

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection residuals of for 
rheumatic fever and service connection for residuals of 
dengue fever, both to include cardiovascular disabilities.  
The medical evidence of record suggests against any 
connection between the veteran's current 



aortic valvular disease and any in-service rheumatic or 
dengue fever, and the veteran has not otherwise demonstrated 
onset of any cardiovascular disability during service or 
within a year thereafter.  Therefore, these claims must be 
denied.  


ORDER

1.  Service connection is not warranted for residuals of 
rheumatic fever, to include a cardiovascular disability.  

2.  Service connection is not warranted for residuals of 
dengue fever, to include a cardiovascular disability.  



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


